UN|TED STATES DISTRICT COURT
SOUTHERN DlSTR|CT OF OHIO
WESTERN DlVlSION

James Michae| Jenkins,
Plaintiff(s),

v. Case No. 1:16cv490
( Litkovitz, lVlJ.)
Secretary of Veterans Affairs,
Defendant(s).

 

ORDER

 

This matter is before the Court on the Sixth Status Report of
the parties. (Doc. 49). At the request of the parties and with the consent
of the Court, this matter shall continue to be STAYED. The parties are
ORDERED to file a joint status report Within 60 days of the date of this
Order or Within 14 days of a ruling by OPl\/l, Whichever occurs first.

SO ORDERED.

Date: ,Z/z///? iam /M

Awh.pebmanm,zm Karen L. Litkovitz
United States l\/|agistrate Judge

